DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 09/24/2021 have been entered. Claims 1-17 remain pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Wilsusen on 10/28/2021.
The application has been amended as follows: 
	Amend claim 16: In lines 21-22, “the spine” is changed to “the at least one spine”.

REASONS FOR ALLOWANCE
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 9, and 16, the prior art of record fails to teach or render obvious a tissue specimen retrieval device (Claim 1), a tissue specimen bag (Claim 9) or a method of deploying a tissue specimen bag (Claim 16) wherein the tissue specimen bag comprises a first arm including a first upper arm and a first lower arm vertically aligned with the first upper arm, the first arm defining a first channel between the first upper arm and the first lower arm, a second arm including a second upper arm and a second lower arm vertically Parihar (US 2011/0184431) fails to teach upper and lower arms that are vertically aligned and form a first and second channel such that at least a portion of the body bag is supported in the first channel and the second channel when the body bag is furled. No portion of the first and second arms of Parihar are both vertically aligned and form a channel which supports a portion of the body bag when furled. Bilsbury (US 8,282,572) teaches upper and lower supports (44 and 42) that are vertically aligned (FIG 2A) and form a channel therebetween such that at least a portion of the body bag is supported in the first channel and the second channel when the body bag is furled (FIGs 3 and 4 show at least a portion of the bag is supported in the space between the upper and lower supports when furled). However, Bilsbury does not teach first and second arms each having upper and lower arms forming two separate channels, nor would this have been an obvious modification to the device. Grover (US 9,005,215) teaches first and second arms (410, 420, FIG 1B) each having vertically aligned upper and lower portions and a channel therebetween (FIG 2 shows each arm has upper segments, lower segments, and a channel in between), but fails to teach at least a portion of the body bag being supported in the first channel and the second channel when the body bag is furled. Prior (US 2019/0321018) teaches a first upper arm (30), and first lower arm (60), a second upper arm (32) and a second lower arm (62) which are vertically aligned such that they form an first and second channel at least along a portion of the length of the arms (FIG 7). However, as shown in the furled position of FIGs 3-4, the respective arms and channels are not configured in such a way that would permit at least a portion of the body bag to be supported in the first channel and the second channel when the body bag is furled. Therefore, no prior art reference teaches each and every limitation of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771